Citation Nr: 0107163	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from September 1940 to 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in pertinent 
part, denied the appellant's claims for service connection 
bilateral hearing loss and tinnitus.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal of both of these issues.

In May 1999, the RO issued a rating decision that granted 
service connection for tinnitus and assigned thereto an 
initial disability rating of 10 percent, effective August 
1998.  As the benefit sought on appeal to the Board, i.e., 
service connection for tinnitus, has been granted, the appeal 
on this issue has ended. See Holland v. Gober, 10 Vet. App. 
433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

On his substantive appeal form, the appellant noted his 
desire for a videoconference hearing before a member of the 
Board at the regional office.  In August 2000, the Board sent 
a letter seeking clarification from the appellant regarding 
his desire to attend a videoconference hearing before a 
member of the Board.  As noted in the letter, a 
videoconference hearing would be scheduled before a member of 
the Board at the regional office unless a response stating 
otherwise was received from the appellant within thirty days.

In November 2000, having received no response the appellant, 
the Board remanded this case for the RO to schedule the 
appellant for a videoconference hearing before a member of 
the Board.  In December 2000, the appellant submitted a 
letter indicating that he no longer desired a hearing in this 
matter.  For the reasons indicated below, the Board must once 
again remand this matter.



REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


B.  Need for Advisory Opinion

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After reviewing the appellant's claims file, the Board 
concludes that the RO should  obtain an advisory opinion 
regarding the relationship, if any, between the appellant's 
active duty service and his current bilateral hearing loss. 
38 U.S.C.A. §  5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide a list containing the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
if any, who have treated him for his 
bilateral hearing loss since his 
discharge from active duty service in 
April 1947.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.

2.  The appellant should be scheduled for 
a VA audiological evaluation to determine 
the probable etiology of his current 
hearing loss.  It is imperative that the 
VA examiner takes a detailed history of 
the appellant's exposure to acoustic 
trauma before, during and after service.  
The claims folder must be made available 
to the examiner for review in connection 
with his evaluation.  Although the 
examiner should review the appellant's 
entire claims file, he or she is 
specifically directed to the following 
records:

A.  The appellant's service medical 
records, including his discharge 
examination, dated in March 1947, 
noting whispered voice and spoken 
voice hearing tests of 15/15, 
bilaterally, and coin-click hearing 
tests of 20/20, bilaterally.

B.  The report of a U.S. Naval 
Reserve examination, performed in 
December 1954.

C.  The appellant's testimony 
concerning his noise exposure during 
service, as well as the "gradual" 
onset of this condition "over the 
period of years."  See Personal 
Hearing Transcript, p. 3 (March 24, 
1999).

D.  The report of a VA audiological 
evaluation, performed in April 1999.

Based on a review of the case, the 
examiner should offer an opinion on the 
following:

A.  Whether it is at least as likely 
as not the appellant's current 
hearing loss was incurred due to 
acoustic trauma during his active 
duty military service from September 
1940 to April 1947. 

B.  Whether it is at least as likely 
as not that the appellant's current 
bilateral hearing loss is causally 
related to, or has been aggravated 
by, his service-connected tinnitus.

The report of the examination should be 
associated with the appellant's claims 
folder.  The claims folder, including a 
copy of this remand must be reviewed by 
the examiner prior to the review of 
records.  The examining physician should 
provide complete rationale for all 
conclusions reached.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The RO should then readjudicate the 
issue of service connection for bilateral 
hearing loss on a direct basis and as 
secondary to the service-connected 
tinnitus, to include consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


